~~ >\'. \! -
   · AO 2458 (Rev. 02/08/2019) Judg1nent in a Criminal Petty Case (Modified)                                                                         Page I of I



                                          UNITED STATES DISTRICT COURT
                                                    SOUTHERN DISTRICT OF CALIFORNIA

                          United States of America                                  JUDGMENT IN A CRIMINAL CASE
                                           V,                                       (For Offenses Committed On or After November 1, 1987)


                  Francisco Javier Hernandez-Ascencio                               Case Numbt:r: 3:19-mj-22447

                                                                                    Lewis Chris       ian-Mu1lei:--·--~
                                                                                    Defendant's Attar ey


     REGISTRATION NO. 85887298
     THE DEFENDANT:                                                                                                  JUN l 8 2019
      lZl pleaded guilty to count(s) 1 of Complaint                                                        ,i ,.,""' , , -, ,-.,,.,,-c,---- - n      '" _

      D was found guilty to count(s)                                                                  ~?UT1k;:::·1    IJiS ;rncT 01   1
                                                                                                                                          CAl.-,_~01;~1.~
                                                                                                                                               ,.   ,_,
           after a plea of not guilty.                                                                     ----                 --------
           Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
     Title & Section                    Nature of Offense                                                                Count Number(s)
     8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                      1
      I
      D The defendant has been found not guilty on count(s)
                                                                               -------------------
      0 Count(s)                                                                     dismissed on the motion of the United States.
                        --~---------------


                                                 IMPRISONMENT
            The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
     imprisoned for a term of:

                                    d\    TIME SERVED                          D                                            days

       lZI Assessment: $10 WAIVED lZI Fine: WAIVED
       lZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
      the defendant's possession at the time of arrest upon their deportation or removal.
       D Court recommends defendant be deported/removed with relative,                            charged in case


          IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
     of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
     imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and ·
     United States Attorney of any material change in the defendant's economic circumstances.

                                                                                Tuesday, June 18, 2019
                                                                                Date of Imposition of Sentence



                                                                                   IIJ!dL~O~OCK
                            ;x(,Z:>···
     Received            :::'"' j
                    DUSM
                                                                                   UNITED STATES MAGISTRATE JUDGE



     Clerk's Office Copy                                                                                                             3: l 9-mj-2244 7
